DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,923,916 to Hiraku et al. (Hiraku hereinafter) in view of US PGPub 2017/0030281 to Willis et al. (Willis) and US PGPub 2014/0161627 to Sivaramakrishnan et al. (Sivaramakrishnan hereinafter).
Regarding claim 1, Hiraku teaches a liquid feeding device (see Figs. 1 and 5) including 
a primary plunger pump (2); 
a secondary plunger pump (3) connected to downstream of the primary plunger pump in series; 
a check valve (5) provided between an outlet (not labeled) of the primary plunger pump and an inlet (not labeled) of the secondary plunger pump; 
a primary pressure sensor (60b’) that communicates with a pump chamber (12) of the primary plunger pump and that detects a pressure in the pump chamber of the primary plunger pump; and
a liquid feeding control part (50 or therein) configured to control operations of the primary plunger pump and the secondary plunger pump (col. 5, ln. 47-49), the liquid feeding control part being configured to control the operation of the primary plunger pump and the secondary plunger pump.  
a liquid feeding control part (50 or therein) configured to control operations of the primary plunger pump and the secondary plunger pump (col. 7, ln. 26-39), the liquid feeding control part being configured to control the operation of the primary plunger pump so that a waiting time (see Fig. 4, after Xini) throughout which the primary plunger pump stops without operating immediately after a suction operation (see downward sloping section before Xini and similar intervals to the right), is present while a discharge operation by the secondary plunger pump (specifically, advancement of the secondary plunger toward top dead center) is performed after a suction operation (see Fig. 4, downward slope in first plunger displacement) by the primary plunger pump is completed.
Hiraku does not teach a liquid leakage detector configured to detect liquid leakage in the check valve based on a change in an output value of the primary pressure sensor during the waiting time.  Willis teaches another high pressure liquid system generally, and particularly teaches that leaks across a valve may be detected by monitoring pressure upstream thereof (paragraph 99), and that detection of such leaks may allow for preventative or corrective maintenance (e.g. steps 608 and 612 in Fig. 6).  Therefore, it would have been obvious to one of ordinary skill in the art to use the pressure sensor of Hiraku to detect leaks across the check valve as taught by Willis in order to allow corrective action to be taken.  
Regarding claim 5, Willis teaches calculating an amount of leakage (i.e. leak flow rate, paragraph 83) based on the pressure values.
Regarding claim 6, Hiraku teaches a controller (50) but does not provide details thereof.  Willis teaches an engine controller (110) which may include computer control system and computer readable storage media (paragraph 27) for storing system data, i.e. relational expressions such as that claimed in claim 6 specifically including leakage per time (i.e. leak flow rate).  Implicit in the disclosure of Willis is the use of the storage media as a relational expression holding part holding the data to generate a graph such as Fig. 7 of Willis.  Therefore, it would have been obvious to one of ordinary skill in the art to provide a computer readable storage medium as taught by Willis to store the data necessary for the combined operational decisions of the combined apparatus.  
Regarding claim 7, Hiraku teaches a secondary pressure sensor (60b) detecting the pressure in a second chamber (13), a pre-pressure operation part (within 50) configured to perform a pre-pressure operation (col. 3, ln. 66 through col. 4, ln. 10) as claimed and a relational expression deriving part (within 50) which, per the combination with Willis would obtain the relational expression based on at least the pressure in the primary pump chamber as measured by the primary pressure sensor (60b’).
Regarding claim 8, Hiraku teaches keeping constant output pressure of the liquid feeding device generally (col. 7, ln. 58 through col. 8, ln. 23), which inherently takes into account any leakage by measuring downstream thereof (at 60b) and performing feedback control based thereon.
Regarding claim 9, Hiraku teaches multiple cycles (see Fig. 4) each including suction and discharge operations of both plungers with the predetermined waiting period produced in each.

Response to Arguments
Applicant's arguments filed 7 July 2022 have been fully considered but they are not persuasive.
With respect to the position taken by the examiner in the interview of 5 July 2022, while the modification of the embodiment of Fig. 3 does not teach the limitations at issue, Fig. 4 describes somewhat distinct operation which is more applicable.  In particular, after each pressure operation of the primary plunger in the embodiment of Fig. 4, the plunger is withdrawn back to bottom dead center, which is a suction operation.  After this operation, the plunger is held at constant position, that is at bottom dead center with zero velocity, for a time which either partially or in its entirety corresponds to the claimed waiting period.  The examiner notes that this operation of Hiraku is not a pre-pressure stroke preparative for a discharge stroke which follows, as disclosed by applicant.  Other distinctions are also present, and the examiner is willing to discuss such in standard interview practice subsequent to this action and prior to limited further consideration under the AFCP 2.0 program.
 	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        6 October 2022